Citation Nr: 9931346	
Decision Date: 11/04/99    Archive Date: 11/17/99

DOCKET NO.  97-31 538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
post-traumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant





INTRODUCTION

The veteran had active service which has been verified from 
January 1969 to January 1971.  He has reported having 
additional service.  He served in Vietnam from May 1970 to 
January 1971.  His military occupational specialty was as a 
supply clerk.  During his service in Vietnam he was a supply 
clerk and a stock control and account specialist with the 
178th Maintenance Company, United States Army, Pacific.  

This case was previously before the Board of Veterans' 
Appeals (Board) in September 1998 at which time it was 
remanded for further development.  In addition to the issue 
on the title page of this decision, another issue for 
consideration by the Board was the veteran's entitlement to a 
permanent and total disability rating for pension purposes.  
Evidence was developed and by rating decision dated in April 
1999, entitlement to nonservice-connected pension benefits 
was granted and the veteran was given an effective date of 
November 14, 1996.  He was informed of the determination by 
communication dated in May 1999.  Accordingly, that issue is 
no longer for consideration.


FINDINGS OF FACT

1.  By rating decision dated in September 1995, the RO denied 
service connection for a psychiatric disorder, to include 
PTSD.  The veteran did not file a timely appeal.

2.  The evidence added to the record since the September 1995 
disallowance, as to the issue of entitlement to service 
connection for PTSD, includes post service medical records 
and statements in support of the claim.

3.  The evidence submitted to reopen the claim for service 
connection for PTSD is not new and material because it is 
cumulative of evidence previously considered or is not 
probative of the matter at hand. 


CONCLUSION OF LAW

The September 1995 RO decision denying entitlement to service 
connection for PTSD is final, new and material evidence has 
not been submitted, and the claim of entitlement to service 
connection for PTSD is not reopened.  38 U.S.C.A. §§ 5108, 
7104 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.104, 3.156 
(1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Following notification of an initial review and determination 
by the RO, a notice of disagreement must be filed within one 
year from date of mailing the notification, followed by a 
timely filed substantive appeal; otherwise, the determination 
becomes final and is not subject to revision absent new and 
material evidence.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.104(a) 
(1999).  If new and material evidence is presented or secured 
with respect to a claim that has been disallowed, the 
Secretary shall reopen the claim and review the former 
disposition of the claim.  38 U.S.C.A. § 5108 (West 1991).

The veteran has petitioned to reopen the previously denied 
claim of service connection for PTSD.  If new and material 
evidence is presented or secured with respect to a claim that 
has been denied, the claim will be reopened, and the claim 
then will be decided on the merits.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).  The United States Court of Veterans 
Appeals for Veterans Claims (Court) has held that, when new 
and material evidence is presented or secured with respect to 
a previously and finally denied claim, the VA must reopen the 
claim.  Stanton v. Brown, 5 Vet. App. 563, 566 (1993). 

The United States Court of Veterans Appeals for the Federal 
Circuit has specifically held that the Board may not consider 
a previously and finally disallowed claim unless new and 
material evidence is presented, and that before the Board may 
reopen such a claim, it must so find.  Barnett v. Brown, 83 
F.3d 1380, 1383 (Fed. Cir. 1996); Fulkerson v. West, 12 Vet. 
App. 268 (1999).  "Moreover, once the Board finds that no 
such evidence has been offered, that is where the analysis 
must end."  Butler v. Brown, 9 Vet. App. 1567, 171 (1996).

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156.

In Manio v. Derwinski, 1 Vet. App. 140, 145 (1991), the Court 
held that the Board must perform a two-step analysis when a 
veteran seeks to reopen a final decision based on new and 
material evidence.  First, it must determine whether the 
evidence presented or secured since the last final 
disallowance is "new and material evidence."  Id.  If it is, 
the Board must then reopen the claim "evaluate the merits of 
the veteran's claim in light of all the evidence, both new 
and old."  Id.  See also Evans v. Brown, 9 Vet. App. 273 
(1996).  

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108.  Thus, when considering a 
request to reopen a claim, the Board must first determine 
whether the evidence is new and material evidence.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).  If the Board so 
determines, the claim is reopened and the Board must then 
evaluate the merits of the veteran's claim in light of all 
the evidence, both new and old.  Id.

The Court has held:  The first step of the two-step analysis 
as to a claim to reopen involves three questions:  1:  Is the 
newly presented evidence "new" (that is, not of record at the 
time of the last final disallowance of the claim and not 
merely cumulative of other evidence that was then of record, 
see Struck v. Brown, 9 Vet. App. 145 (1996), Blackburn v. 
Brown, 8 Vet. App. 97 (1995), Cox v. Brown, 6 Vet. App. 459 
(1994)?  2:  Is it "probative" of "the issue which is at 
hand" (Cox and Colvin) (that is, each issue which was a 
specified basis for the last final disallowance) See Struck, 
supra?  3.  If it is new and probative, then, in light of all 
of the evidence of record, is there a reasonable possibility 
that the outcome of the claim on the merits would be changed?  
In Blackburn, the Court indicated that affirmative answers to 
both questions 2 and 3 involving the probative nature of the 
"new" evidence and the reasonable possibility of outcome 
change, respectively, are required in order for "new" items 
to be "material."  Crippen v. Brown, 9 Vet. App. 412, 419 
(1996); Evans v. Brown, 9 Vet. App. 273, 283 (1996).  New 
evidence is probative, and is material, when it actually 
tends to prove the merits of the claim, that is, it supplies 
evidence, the absence of which was a specified basis for the 
prior denial.  Evans v. Brown, at 283-284.  The Federal 
Circuit has invalidated step 3 of the above analysis, so that 
it is not necessary that the new evidence raise a reasonable 
possibility of changing the outcome.  Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).

The regulations and the Court decision require that the new 
evidence be "so significant that it must be considered in 
order to fairly decide the merits of the claim."  38 C.F.R. 
§ 3.156(a).  The Federal Circuit has held that the 
legislative history suggests that the purpose behind the 
definition contained in § 3.156 was not to require the 
veteran to demonstrate that the new evidence would properly 
change the outcome of the claim; rather, it was to emphasize 
the importance of the complete record for evaluation of the 
claim.  Hodge.  

In Elkins v. West, 12 Vet. App. 209 (1999), the Court held 
that the decision of the Federal Circuit in Hodge required 
the replacement of the two-step Manio test with the three-
step test.  

Under the three-step test analysis in Elkins, the VA must 
first determine whether the veteran has presented new and 
material evidence under 38 C.F.R. § 3.156(a) so as to have 
that finally denied claim reopened under 38 U.S.C.A. § 5108.  

Second, under the Elkins three-step test, if new and material 
evidence has been presented, immediately upon reopening the 
claim, VA must determine whether, based upon all the evidence 
of record in support of a claim, presuming its credibility, 
the claim as reopened (and as distinguished from the original 
claim), is well grounded, pursuant to 38 U.S.C.A. § 5107(a).  
Third, if a claim is well grounded, VA would then proceed to 
evaluate the merits of the claim but only after ensuring that 
the duty to assist under 38 U.S.C.A. § 5107(a) has been 
fulfilled.  

In this case, the RO denied entitlement to service connection 
for PTSD by rating decision dated in September 1995.  That is 
the last final decision prior to the decision on appeal, and 
the Board must determine whether new and material evidence 
has been submitted since that decision.  The Court has held 
that VA is required to review the evidence submitted by a 
claimant since the last final disallowance of a claim on any 
basis in order to determine whether a claim should be 
reopened and readjudicated on the merits.  Evans v. Brown, 9 
Vet. App. 273 (1996).  In the present appeal, the last final 
disallowance of the claim in question is the RO's decision in 
1995.  Therefore, the Board must review, in light of the 
applicable law and regulations and the Court cases regarding 
finality, the additional evidence submitted since the 1995 
decision denying the claim.  

The evidence of record before the RO at the time of its 1995 
decision includes the report of a VA examination accorded the 
veteran in August 1995 and reports of VA treatment and 
evaluation accorded the veteran throughout the 1980's.  Also 
of record were the veteran's service medical and military 
personnel records.  The personnel records reflect that the 
veteran's decorations include the Vietnam Service Medal and 
the Vietnam Campaign Medal.  His principal duty assignment 
was as a supply clerk and he served in support units while in 
Vietnam where he served from May 1970 to January 1971.  The 
service medical records show a history of drinking, noted at 
the time of preinduction examination.  

Additional records include a report of VA hospitalization of 
the veteran during 1978 for treatment of alcohol abuse.  The 
record reflects additional admissions for treatment of 
alcoholism.  During VA hospitalization in July 1985 for 
detoxification, the veteran indicated that he suffered at 
times from flashbacks and nightmares of Vietnam.  The 
symptoms were characterized as rather poorly described and 
acknowledged after only about 10 days in the hospital.  He 
was given a provisional diagnosis of PTSD.

Also of record was the report of a VA psychiatric examination 
accorded the veteran in October 1986.  He reported an 
experience on one occasion in Vietnam when he was shot in the 
back while wearing a bulletproof vest.  He claimed that two 
ribs were fractured and his arm was paralyzed for two months.  
He also stated that two friends were killed by small arms 
fire, and he claimed that others required medical treatment, 
while another was shot down in an helicopter.  It was noted 
that the veteran was nonspecific about details.  The 
diagnoses were alcohol dependence; mild to moderate 
depression; and dependent personality disorder.  VA 
psychological testing that month resulted in a determination 
that there was insufficient evidence to support the diagnosis 
of PTSD.

Additional evidence of record includes a report of VA 
hospitalization of the veteran in December 1988.  During 
hospitalization the veteran focused on PTSD symptoms, and he 
was afforded screening by the PTSD staff.  He was placed on 
the PTSD program waiting list.  The final diagnoses included 
alcohol dependents in remission.  PTSD was not made a 
diagnosis.

VA hospitalized the veteran in a PTSD program in November 
1989.  It was noted that his PTSD symptoms were vague.  He 
stated that he had never been involved in combat while in 
Vietnam, but had been wounded by a gunshot wound to the back 
by a sniper.  During hospitalization, while he was encouraged 
to relate and share his unpleasant experiences about Vietnam, 
he barely discussed the subject.  He had difficulty adjusting 
to the group milieu, and there was a question as to whether 
he fit in the PTSD program because of his inability to share 
his experiences.  During the latter part of hospitalization 
his interactions with others improved and he completed the 
program.  The final diagnosis was PTSD.

Of record is the report of a decision by the Board in July 
1991 denying service connection for PTSD on the basis that 
the veteran was not exposed to such stressors in service and 
did not currently manifest such characteristic symptoms so as 
to support the diagnosis of PTSD.

The veteran was accorded a psychiatric examination by VA in 
August 1995.  It was noted that he had a long history of 
chronic alcohol abuse and dependence.  He reported a long 
history of arrests and problems with the law.  He stated he 
had been arrested more than 50 times for disorderly conduct, 
public intoxication, and other related offenses.  Complaints 
focused on his physical problems.  The Axis I diagnosis was 
alcohol abuse and dependence in brief remission.  The Axis II 
diagnosis was deferred.  The examiner stated the only 
psychiatric illness evident was that of chronic alcohol abuse 
and dependence.  It was stated there were some mood 
difficulties related to chronic alcohol abuse and dependence.  
The examiner was not able to find any evidence of a 
psychiatric disorder arising out of any incident of military 
service or a psychiatric disorder which had been aggravated 
by service.  He stated that he could find "no basis" for a 
service-connected disability.

The specified basis for the September 1995 denial was that 
the records show the veteran had applied several times to 
establish service connection for a psychiatric disorder, to 
include PTSD, and the Board had upheld the denial of service 
connection for a psychiatric disability on two separate 
occasions, most recent by a decision dated in July 1991.  It 
was further indicated that the 1995 VA psychiatric 
examination reflected the only psychiatric illness evident in 
the veteran was that of chronic alcohol abuse and dependence.  
It was found that no new and material evidence adequate to 
reopen the claim for service connection for a psychiatric 
disorder, to include PTSD, had been submitted.  

Since that decision, the veteran has been seen on periodic 
occasions by various mental health care providers and been 
accorded various psychiatric diagnoses.  Included is the 
report of a VA psychiatric examination in February 1998 at 
which time the veteran's hospital chart was available for 
review and reflected that the veteran had been hospitalized 
several times by VA for detoxification purposes.  He 
described mostly sleep impairment and some feelings that VA 
was not doing for him what he believed it should do.  No 
formal diagnostic tests were performed.  The Axis I diagnoses 
were generalized anxiety disorder and a history of alcohol 
abuse.  The Axis II diagnosis was a personality disorder, 
paranoid type.  It was noted the veteran had a strong history 
of alcohol abuse, as well as a characterological disorder 
which was apparent in his inability to form relationships and 
his always having had the feeling that he was the black sheep 
of his family.  It was further noted the veteran described 
feelings that people were out to get him and that he had been 
treated unfairly.  The examiner opined that he "really 
presents no symptoms" of PTSD.

Also of record is a transcript of a hearing before a hearing 
officer at the RO in March 1997.  At that time, the veteran 
stated that while his military occupational specialty was as 
a supply clerk and radio operator, he served primarily on 
guard duty while in Vietnam.  He indicated that he was 
exposed to some mortar and rocket attacks.  He claimed on one 
occasion he was hit, but he wore a flap jacket.  

Also included in the evidence are duplicate copies of medical 
evidence previously considered.

The medical evidence of the 1995 decision is not material, as 
it fails to relate any current disability to any incident of 
active service or to active service itself.  See Cox v. 
Brown, 5 Vet. App. 95 (1993) (treatment records created years 
after service that do not indicate that the disorder is 
service connected cannot constitute new and material 
evidence).

The veteran's hearing testimony repeats contentions 
previously made and reports events previously considered.  
This evidence is, therefore, cumulative of evidence 
previously considered.

In sum, all the evidence received since the RO's 1995 
decision is duplicative, cumulative, or not probative of the 
issue at hand.  Therefore, new and material evidence has not 
been received and the claim is not reopened.


ORDER

New and material evidence not having been submitted to reopen 
a claim of service connection for PTSD, the claim is not 
reopened and is denied.



		
	Robert E. O'Brien
	Acting Member, Board of Veterans' Appeals




 

